Citation Nr: 0101255	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for residuals of 
bilateral frostbite of the feet.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The veteran served on active duty from June 1979 to June 
1983.  Additionally, the record reflects that he had 
subsequent service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the claims as not well grounded.

The record reflects that the RO has made several unsuccessful 
attempts to obtain the veteran's service medical records.  To 
date, the only service medical record on file is a copy of a 
September 1983 Report of Medical History apparently completed 
in conjunction with a National Guard entrance examination.  
On this Report, the veteran stated that he had not 
experienced painful or "trick" shoulder, recurrent back 
pain, or foot trouble.

On a January 1996 VA Form 21-526, the veteran reported that 
he experienced a separated right shoulder, frostbite of both 
feet, and a low back injury while on active duty.  

The veteran underwent a VA spine examination in February 
1996, and a VA general medical examination in March 1996.  

At the February 1996 VA spine examination, the examiner noted 
that the veteran's claims file was unavailable.  The veteran 
reported that he injured his right shoulder in 1982 while 
playing basketball.  He was reportedly evaluated and 
diagnosed with a dislocation of the shoulder, which was 
reduced in the emergency room.  Regarding his low back, he 
reported that he injured it in 1980 while playing football.  
However, he did not recall an evaluation of his back.  In 
regard to his frostbite claim, he reported that he injured 
both feet while stationed in Germany in 1982 while on a 
convoy.  He was reportedly forced to sit in the back of an 
open truck in sub-zero temperatures.  Upon arrival at his 
destination, he was diagnosed with frostbite of both feet and 
placed on profile for approximately two weeks.  The veteran's 
current complaints included right shoulder and low back pain, 
intermittent swelling of his feet, that his feet felt cold 
all of the time, and tenderness and tingling in his feet most 
of the time.  Following examination of the veteran, the 
examiner diagnosed subdeltoid bursitis, right shoulder; 
myofascial pain of the lumbosacral spine; and status post 
frostbite, bilateral feet with sensory changes.

The March 1996 VA general medical examination resulted in 
diagnoses of history of sinusitis without recent recurrences; 
occasional gastric esophageal reflux; smoker; and multiple 
orthopedic problems to be further evaluated.

Also on file are private medical records from Kaiser 
Permanente which cover a period from April 1992 to June 1998.  
However, these records contain no pertinent findings 
regarding the issues on appeal.

The record also contains a November 1996 lay statement which 
corroborated the veteran's account of a right shoulder injury 
while playing basketball on active duty.

As stated above, the RO denied the veteran's claims as not 
well grounded.  However, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the record.  If the benefits 
requested on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





